Exhibit 10.1

AGREEMENT

This Agreement is dated as of July 13, 2012 (the “Agreement”) by and among Hicks
Acquisition Company II, Inc., a Delaware corporation (“Buyer”), Paperweight
Development Corp., a Wisconsin corporation (“PDC”), and Appleton Papers Inc., a
Delaware corporation (“Appleton”).

WHEREAS

Buyer, HH-HACII, L.P., PDC and Appleton are parties to an Equity Purchase
Agreement dated as of May 16, 2012, as amended (the “Equity Purchase
Agreement”);

Buyer and PDC are parties to a Cross Purchase Agreement dated as of May 16, 2012
(the “Cross Purchase Agreement”); and

Buyer, PDC and Appleton wish to terminate the Equity Purchase Agreement and the
Cross Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. Buyer and Appleton hereby terminate the Equity Purchase Agreement in
accordance with Section 9.1(a)(i) thereof. However, as set forth in
Section 9.1(d) of the Equity Purchase Agreement, the respective obligations of
the parties pursuant to (i) Section 6.1(d) thereof, except as otherwise provided
in the Confidentiality Agreement (as defined in the Equity Purchase Agreement),
(ii) Section 6.6 thereof and (iii) ARTICLE IX thereof survive the termination of
the Equity Purchase Agreement.

2. Buyer and PDC hereby terminate the Cross Purchase Agreement in accordance
with Section 6.1(a)(i) thereof. However, as set forth in Section 6.1(d) of the
Cross Purchase Agreement, the respective obligations of the parties pursuant to
ARTICLE VI thereof survive the termination of the Cross Purchase Agreement.

3. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware.

4. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.

5. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which together shall be deemed to
be one and the same instrument.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

HICKS ACQUISITION COMPANY II, INC.

By:

  /s/ Christina Weaver Vest

Name:

  Christina Weaver Vest

Title:

  CEO

PAPERWEIGHT DEVELOPMENT CORP.

By:

  /s/ Mark R. Richards

Name:

  Mark R. Richards

Title:

  President/CEO

APPLETON PAPERS INC.

By:

  /s/ Mark R. Richards

Name: 

  Mark R. Richards

Title:

  President/CEO